[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE' WHETHER NOT FILING THE SHERIFF'S RETURNON THE NOTICE TO QUIT CONTEMPORANEOUSLY WITH FILING THE COMPLAINT DEPRIVESTHE COURT OF JURISDICTION
Defendant Cynthia Johnson contends that this summary process action should be dismissed for several reasons, including the fact that the sheriff's return was not filed contemporaneously with the filing of the complaint. As stated in defendant's Memorandum in Opposition to the Motion to Dismiss, Conn. Gen. Stat. § 47a-26 suggests that the sheriff's return on the notice to quit should be filed at some time prior to judgment.
For the foregoing reason and for the reasons addressed during oral argument, the Court has denied the Motion to Dismiss.
CT Page 2508
Clarence J. Jones, Judge